Citation Nr: 0719005	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  05-07 565	)	DATE
	)
	SUPPLEMENTAL DECISION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to nonservice-connected disability pension 
benefits with aid and attendance.


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1961 to 
January 1965.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office in Indianapolis, 
Indiana (RO).

In the Board's February 2007 decision in this case, the issue 
of entitlement to nonservice-connected disability pension 
with aid and attendance was denied, and the issue of 
entitlement to a reduced aid and attendance allowance was 
remanded.  To that end, the decision on the issue of 
entitlement to nonservice-connected disability pension with 
aid and attendance, which was decided on the merits, is 
unchanged.  However, the Remand portion of that decision, on 
the issue of entitlement to a reduced aid and attendance 
allowance, is now withdrawn, as the Board has determined that 
the record is sufficient to decide the issue on the merits.


FINDING OF FACT

The veteran's countable annual income for VA pension purposes 
is in excess of the established income limit for receipt of 
payment for nonservice-connected disability pension benefits.  


CONCLUSION OF LAW

Entitlement to nonservice-connected disability pension, with 
aid and assistance, is not authorized.  38 U.S.C.A. § 1521 
(West 2002); 38 C.F.R. §§ 3.23, 3.271, 3.272 (2006).  





REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim for entitlement to 
nonservice-connected disability pension benefits, VA has met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2006).  A letter dated in June 2006 
satisfied the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  As the issue on appeal is 
controlled by the veteran's level of annual income, there is 
no medical controversy and development of any medical 
evidence would have no bearing on the decision rendered 
below.  The veteran has provided his financial information 
for the period in question (March 2004 to February 2005), and 
notified VA in December 2004 that he had no outside medical 
expenses.  Additionally, in March 2004, VA obtained the 
veteran's annual Social Security Administration (SSA) income 
report.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  As there is no indication that any failure 
on the part of VA to provide additional notice or assistance 
reasonably affects the outcome of the case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

Pursuant to 38 U.S.C.A. § 1521(a), improved (nonservice-
connected) pension is a benefit payable by VA to a veteran of 
a period of war who is permanently and totally disabled from 
nonservice-connected disability not the result of the 
veteran's willful misconduct.  One prerequisite to 
entitlement is that the veteran's income not exceed the 
applicable maximum pension rate specified in 38 C.F.R. § 
3.23.  38 U.S.C.A. § 1521(a), (b); 38 C.F.R. § 3.3(a).  
Pension benefits are paid at the maximum annual rate reduced 
by the amount of annual income received by the veteran.  38 
U.S.C.A. § 1521(b); 38 C.F.R. §§ 3.3(a) (3) (vi), 3.23(a), 
(b), (d) (4).

In determining countable annual income for improved pension 
purposes, all payments of any kind or from any source 
(including salary, retirement or annuity payments, or similar 
income, which has been waived) shall be included except for 
listed exclusions.  See 38 U.S.C.A. § 1503(a); see also 38 
C.F.R. §§ 3.260, 3.261, 3.262, 3.271(a).  SSA income is not 
specifically excluded under 38 C.F.R. § 3.272.  Such income 
is therefore included as countable income.  Medical expenses 
in excess of five percent of the maximum annual pension rate, 
which have been paid, may be excluded from an individual's 
income for the same 12-month annualization period to the 
extent they were paid.  38 C.F.R. § 3.272(g) (1) (iii).

In this case, the veteran filed his claim for nonservice-
connected pension in March 2004, at which time he reported 
that his only income was from SSA.  Additionally, as noted 
above, in December 2004, the veteran reported that he had no 
unreimbursed medical expenses.  

In March 2004, the RO obtained verification from the SSA as 
to the amount of the veteran's award.  Specifically, it was 
determined that as of December 2003, the veteran was being 
paid $1,449.60 per month.  Thus, given that the veteran filed 
his claim for nonservice-connected disability pension 
benefits in March 2004, and as the veteran reported no other 
income and no unreimbursed medical expenses, the Board has 
calculated his income for the initial 12-month annualization 
period, from March 2004 to February 2005, as being 
$17,395.20.  

The total maximum annual pension rate (MAPR) for a veteran 
with no dependents, but including eligibility for aid and 
attendance, for the year prior to December 1, 2004, is 
$16,509.00.  See 38 C.F.R. § 3.23(a) (5); VA Manual M21-1, 
Part I, Appendix B.  Thus, the veteran's annual income from 
the date of his claim in March 2004, $17,395.20, exceeds the 
pertinent MAPR for the award of VA disability pension with 
aid and attendance, and the veteran's claim for VA pension 
must be denied for excess yearly income.  

The Board additionally notes that 38 C.F.R. § 3.252 (f) (1) 
(2006) provides that a reduced aid and attendance allowance 
is payable when a veteran in need of regular aid and 
attendance is denied pension under 38 U.S.C.A. § 1521 solely 
because the veteran's annual income exceeds the applicable 
maximum income limitation in 38 U.S.C.A. § 1521 (b) (3) and 
(c) (3) (2006).  However, 38 C.F.R. § 3.252 (f) (1) is not 
for application in the veteran's case, as it pertains only to 
those claimants in receipt of pension under the provisions of 
programs in effect prior to January 1, 1979.  See 38 C.F.R. 
§ 3.252 (f) (1); see generally 38 C.F.R. §§ 3.250-3.270 
(2006).  Accordingly, there is no legal basis upon which to 
award a reduced aid and attendance allowance.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  

There is no interpretation of the facts of this case which 
will support a legal basis for favorable action with regard 
to the veteran's claim.  Thus, the application of the 
principle of reasonable doubt is not appropriate in this 
case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  
Accordingly, the claim for entitlement to nonservice 
connected disability pension benefits must be denied due to 
the veteran's excessive income.


ORDER

Entitlement to nonservice-connected disability pension is 
denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


